Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2006

USA v. Jarrett
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2475




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Jarrett" (2006). 2006 Decisions. Paper 1071.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1071


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-2475


                           UNITED STATES OF AMERICA

                                           vs.

                                 TODD M. JARRETT,
                                                Appellant

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                           (D.C. Crim. No. 04-cr-00053 )
                   District Judge: Honorable Gustave Diamond

                                     ____________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                  May 17, 2006
          Before: RENDELL, Van ANTWERPEN, and WEIS, Circuit Judges.
                        Filed May 22, 2006
                                 ____________

                                       OPINION


WEIS, Circuit Judge.

             Defendant pleaded guilty to one count of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1). He was sentenced to fifty-seven-

months imprisonment to be followed by a three-year term of supervised release.

                                            1
              In calculating the Guidelines range of fifty-seven to seventy-one months,

the District Court determined that a 1990 conviction for indecent assault was not a crime

of violence under section 4B1.2(a) of the U.S. Sentencing Guidelines. However, the

District Court concluded that a conviction entered at the same time for corruption of a

minor qualified as a crime of violence.

              Section 4B1.2(a) of the U.S. Sentencing Guidelines defines a crime of

violence as an offense under state or federal law punishable by imprisonment for a term

exceeding one year, that

              “(1) has as an element, the use, attempted use or threatened
              use of physical force against the person of another; or
              (2) is burglary of a dwelling, arson, or extortion, involves use
              of explosives or otherwise involves conduct that presents a
              serious potential risk of physical injury to another.”
U.S.S.G. § 4B1.2(a).

              The District Court found that the state court information to which defendant

had pleaded guilty charged that he had, or attempted to have, indecent contact with a

child under the age of eighteen. The state offense carried a maximum sentence of five

years imprisonment.

              After concluding his review of the Guidelines computation, the district

judge, recognizing the discretionary nature of post-Booker sentencing, announced that the

Guideline would be only “a factor” in the sentence in addition to an independent analysis

of the other factors set forth in 18 U.S.C. § 3553(a).

                                              2
              Defendant appealed, contending that the state offense does not, by its

nature, present a serious potential risk of physical injury, and that by ruling that the state

offense constituted a crime of violence, the District Court created a mandatory

presumption that violates Due Process and the Sixth Amendment. The Court exercises

plenary review over the District Court’s resolution of these issues. United States v.

Sczubelek, 402 F.3d 175, 178 (3d Cir. 2005); United States v. Dorsey, 174 F.3d 331, 332

(3d Cir. 1999).

              We have reviewed the comprehensive and thorough Memoranda of the

District Court. Bearing in mind that our task is to determine whether the sentence was

reasonable, we conclude that it meets that standard. We find no violation of any

constitutional right.

              Accordingly, the Judgment of the District Court will be affirmed.




                                               3